—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul a determination, made after a Tier III disciplinary hearing, that he violated several inmate rules. The sole issue raised in the petition is that the determination is not supported by substantial evidence. That issue was not raised in petitioner’s brief to this Court and thus is deemed abandoned (see, Matter of Roe v Selsky, 250 AD2d 935). In any event, the issue lacks merit.
Because the issues raised by petitioner in his brief were not raised on his administrative appeal, petitioner failed to exhaust his administrative remedies with respect to them, and this Court has no power to reach them (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pine, J. P., Hayes, Pigott, Jr., Balio and Fallon, JJ.